Citation Nr: 1038700	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-05 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right ankle 
sprain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to November 
1999. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which continued a noncompensable rating for the 
Veteran's right ankle sprain.  This claim is now under the 
jurisdiction of the RO in Des Moines, Iowa. 

During the pendency of this appeal, an increased evaluation from 
0 to 10 percent was granted in a May 2007 rating decision.  This 
increase is effective July 29, 2005, the date of the Veteran's 
claim.  The Board notes that, with respect to increased ratings, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, the 
appellant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulation, and it follows that such a 
claim remains in controversy where less than the maximum benefit 
is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Further, 
where a claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the appeal.  Id.  Thus, the claim for 
an increased rating remains on appeal.  

The Veteran testified at an April 2007 hearing before a Decision 
Review Officer (DRO).  A transcript of the hearing has been 
associated with the claims file.

The Board notes that, as will be discussed below, the Veteran 
cancelled this appeal in documents dated in March 2008.  However, 
an October 2010 written brief submitted by the Veteran's service 
representative argues that the Veteran is entitled to a rating 
higher than 10 percent for his right ankle disability.  As the 
Veteran's appeal has been withdrawn, the representative's 
October 2010 statement serves as a new claim for a higher 
rating for the Veteran's service-connected right ankle 
sprain which has not yet been adjudicated by the agency of 
original jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to the 
AOJ for appropriate action, to include clarifying whether 
the Veteran wishes to proceed with a new claim. 


FINDING OF FACT

In March 2008 statements, the Veteran stated that he wished to 
cancel his appeal of his claim for a rating in excess of 10 
percent for his right ankle sprain.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal with regard 
to the issue of entitlement to a disability rating greater than 
10 percent for the service-connected right ankle sprain have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In documents dated in March 2008, the Veteran stated that he 
wished to withdraw his appeal regarding an increased rating for 
his service-connected right ankle sprain. 

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect at 
any time before the Board issues a final decision on the matter 
in question.  See 38 C.F.R. § 20.204(b) (2010); Hanson v. Brown, 
9 Vet. App. 29, 31 (1996) (holding that when a claim is withdrawn 
by a veteran, it ceases to exist; it is no longer pending, and is 
not viable).  After an appeal is transferred to the Board, an 
appeal withdrawal is effective the date it is received by the 
Board.  38 C.F.R. § 20.204(b).  Appeal withdrawals must be in 
writing and must include the name of the Veteran, the applicable 
claim number, and a statement that the appeal is withdrawn.  Id.  

Here, the March 2008 statements include the Veteran's name and 
claim number and a statement that he wished to cancel this 
appeal.  As of March 2008, when the documents were received at 
the Board, the Board had not yet issued a final decision on this 
claim.  Thus, the Veteran's withdrawal of this claim is valid.  
Id.  

The Board notes that the Veteran's representative submitted a 
written brief in October 2010 and, at that time, argued that the 
Veteran was entitled to a rating in excess of 10 percent for his 
right ankle disability.  This letter makes no mention of the 
March 2008 statements expressing the Veteran's wishes to cancel 
this appeal, which was signed by the Veteran and submitted to the 
Board by the Veteran's representative on his behalf.  In any 
event, as discussed above, an appeal withdrawal is effective the 
date it is received by the Board.  38 C.F.R. § 20.204(b).  
Accordingly, as the Veteran's appeal has been withdrawn, the 
Board may not proceed with appellate review, notwithstanding the 
October 2010 letter. 

When pending appeals are withdrawn, there is no longer an 
allegation of error of fact or law with respect to the 
determinations that had been previously appealed.  Consequently, 
in such an instance, dismissal of the pending appeal is 
appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).

Accordingly, further action by the Board on the Veteran's claim 
for an increased rating for his service-connected right ankle 
sprain is not appropriate.  His appeal of this claim is, 
therefore, dismissed.  


ORDER

The appeal of the claim for a rating in excess of 10 percent for 
the service-connected right ankle sprain is dismissed. 


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


